JOURNAL ENTRY AND OPINION
{¶ 1} Upon the decision of the Supreme Court of Ohio in State v.Thomas, 106 Ohio St.3d 133, 2005-Ohio-4106, Thomas's conviction and sentence are hereby vacated and the case is remanded to the trial court for further proceedings consistent with that opinion. Upon completion of that review and a final disposition of the case is rendered, the trial court should enter an order upon the docket and forward the final journal entry to the appropriate institution.
This cause is vacated and remanded to the lower court for further proceedings consistent with this opinion.
It is, therefore, considered that said appellant recover of said appellee costs herein.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cuyahoga County Court of Common Pleas to carry this judgment into execution. A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Sweeney, P.J., and McMonagle, J., Concur.